Exhibit 10.1








LIST OF CLOSING DOCUMENTS

RENEWAL AND MODIFICATION

OF

$26,000,000

LINE OF CREDIT

FROM

BANK OF AMERICA, N.A.

TO

FLORIDA PUBLIC UTILITIES COMPANY




1. Second Amendment to Amended and Restated Loan Agreement.

2. Revolving Promissory Note.

3. Borrower's Certificate.

4. Out-of State Closing Affidavit.

5. Closing Statement/Funding Instruction Letter.







SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT




This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this "Amendment")
is dated as of March 21, 2008, is between FLORIDA PUBLIC UTILITIES COMPANY, a
Florida corporation (the "Company") and BANK OF AMERICA, N.A., a national
banking association (the "Lender"), and amends that certain Amended and Restated
Loan Agreement (as previously amended, the "Original Agreement"), dated October
29, 2004, between the Company and the Lender.




Section 1. Section 2.01(a) of the Original Agreement is amended to provide:




 

(a)

Establishment of Line of Credit. On the Closing Date, and upon fulfillment of
the applicable conditions set forth herein, the Lender shall establish in favor
of the Company a revolving line of credit (the "Revolving Line of Credit") in
the amount of the Availability. Subject to reduction as herein provided, the
Availability is $26,000,000.00. The Company shall be entitled to borrow, repay
and reborrow funds from the Lender in accordance with the terms hereof so long
as the sum of (i) the total principal amount owed to the Lender under the
Revolving Line of Credit plus (ii) the Outstanding Letter of Credit Amount (as
defined in Section 2.01(e)) does not exceed the Availability. This indebtedness
shall be evidenced by a Revolving Promissory Note (as amended, extended or
renewed from time to time, the "Promissory Note") of even date herewith executed
by the Company in favor of the Lender in the principal amount of up to
$26,000,000. The Promissory Note shall bear interest at the rate set forth
therein and shall be payable as set forth therein.




The Revolving Line of Credit shall terminate on July 1, 2010 (as such date may
be extended, the "Expiration Date"). The Expiration Date will be considered
renewed if and only if the Lender has sent to the Company a written notice of
renewal (the "Renewal Notice"). If the Revolving Line of Credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Loan Agreement except as modified by the Renewal Notice. If the Revolving Line
of Credit is renewed, the term "Expiration Date" shall mean the date set forth
in the Renewal Notice as the Expiration Date and the same process for renewal
will apply to any subsequent renewal of the Revolving Line of Credit. A renewal
fee may be charged at the Lender's option. The amount of any renewal fee will be
specified in the Renewal Notice.




The Lender shall not in any event be required to make an Advance during the
continuance of an Event of Default or if any change in the financial condition
of the Company occurs which, in the Lender's discretion, is material and
adverse.




At any time the Company may permanently reduce the Availability in increments of
$1,000,000.00 by providing not less than 30 days' prior written notice to the
Lender, requesting the decrease and specifying the effective date thereof (the
date of the first such decrease being referred to herein as the "Reduction
Date").




Section 2.

The Company shall pay the Bank a facility fee in the amount of $35,874.00.




Section 3.

The Company agrees to pay the fee of counsel to the Lender, Holland & Knight
LLP, in the amount of $750.00, within 15 days after billing, and failing such
payment authorize the Lender to debit such fee from any account of the Company
maintained at the Lender.




Section 4.

The Company acknowledges that the Original Agreement remains in full force and
effect except as modified by or as described herein. The Company affirms all
representations and warranties made by it in the Original Agreement as of the
date hereof. The Company affirms the grant of the security interest made by it
in the Security Agreement dated October 29, 2004. The Company affirms that the
Tax Indemnity Agreement dated October 29, 2004 between the Company and the
Lender remains in effect and encompasses the Loan and the Promissory Note as
modified hereby.




Section 5.

This Amendment may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Loan Agreement to be duly executed and delivered by their
respective officers thereunto duly authorized as of the date first above
written.







FLORIDA PUBLIC UTILITIES COMPANY










By:__/s/ George M. Bachman

Name: George M. Bachman

Title: CFO and Treasurer




BANK OF AMERICA, N.A.







By:

/s/ Steven J. Whittingslow

Name: Steven J. Whittingslow

Title: Senior Vice President











Renewal Revolving Promissory Note







Effective Date: March 21, 2008

Amount: $26,000,000.00

Maturity Date: July 1, 2010







Lender:




Bank of America, N.A.

9000 Southside Boulevard

Building 100

FL9-100-03-15

Jacksonville, FL 32256-0793

Borrower:




Florida Public Utilities Company

401 South Dixie Highway

West Palm Beach, FL 33401







FOR VALUE RECEIVED, Florida Public Utilities Company (the "Borrower")
unconditionally promises to pay to the order of Bank of America, N.A. and its
successors and assigns (the "Lender"), without setoff, in immediately available
funds, at its offices indicated at the beginning of this Note, or at such other
place as may be designated by Lender (the “Payment Office of Lender”), the
principal amount of Twenty-Six Million Dollars ($26,000,000.00), or so much
thereof as may be advanced from time to time, together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest
rate, and in accordance with the payment schedule, indicated below.




1.

Rate. Variable Interest Rate. The interest rate on this Note is a fluctuating
rate of interest based upon "The Wall Street Journal LIBOR One Month Floating
Rate." The Wall Street Journal LIBOR One Month Floating Rate is a fluctuating
rate of interest equal to the one month London Interbank Offered Rate as
published in the "Money Rates" section of The Wall Street Journal (or, if such
source is not available, such alternate source as determined by the Lender) as
adjusted from time to time in the Lender’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs (the
"Index"). Any change in the Index, and thus, the interest rate on this Note,
will take effect on the effective date as indicated in The Wall Street Journal
(or any alternate source described herein). Interest will accrue on any day
which is not a Business Day at the rate in effect on the immediately preceding
Business Day. A Business Day is any day other than a Saturday or Sunday or day
on which the Payment Office of Lender is lawfully closed.




The interest rate to be applied to the unpaid principal balance of this Note
will be at a rate equal to the Index plus an additional percentage per annum
(the "Spread"). The Spread will be 0.80% per annum.




Notwithstanding any provision of this Note, Lender does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by the applicable law. Any payment in excess of
such maximum shall be credited against the principal balance of this Note and
any remaining excess shall be refunded to the Borrower.




2.

Accrual Method. The interest rate on this Note shall be computed on a 360/actual
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.




3.

Payment Schedule. All payments received hereunder shall be applied first to the
payment of any expense or charges payable hereunder or under any other Loan
Documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Lender
shall determine at its option. Principal shall be paid in full in a single
payment on July 1, 2010 (the "Maturity Date"). Interest on the principal amount
outstanding hereunder shall be paid monthly, commencing on April 1, 2008, and
continuing on the same day of each consecutive month thereafter, with a final
payment of all unpaid interest at the stated maturity of this Note.




This Note may be renewed effective July 1, 2010 and thereafter if and only if
the Lender has sent to the Borrower a written notice of renewal (the "Renewal
Notice") effective as of the Maturity Date and the Borrower has accepted the
same. If this Note is renewed, it will continue to be subject to all the terms
and conditions set forth herein except as modified by the Renewal Notice. If
this Note is renewed, the term "Maturity Date" shall mean the date set forth in
the Renewal Notice as the Maturity Date, and all outstanding principal plus all
accrued interest shall be paid on the Maturity Date. The same process for
renewal will apply to any subsequent renewal of this Note. A renewal fee may be
charged at Lender’s option. The amount of the renewal fee will be specified in
the Renewal Notice.




4.

Revolving Feature; Availability. The Borrower may borrow, repay and reborrow
under this Note from time to time up to Availability (as defined in the
hereinafter described Loan Agreement), by requesting advances as provided in the
Loan Agreement.




5.

Automatic Payment. Borrower has elected to authorize Lender to effect payment of
interest due under this Note by means of debiting Borrower's account number
5488080210. This authorization shall not affect the obligation of Borrower to
pay such sums when due, without notice, if there are insufficient funds in such
account to make such payment in full on the due date thereof, or if Lender fails
to debit the account.




6.

Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof, or
any other party hereto (individually an "Obligor" and collectively "Obligors")
and each of them, jointly and severally: (a) waive presentment, demand, protest,
notice of demand, notice of intent to accelerate, notice of acceleration of
maturity, notice of protest, notice of nonpayment, notice of dishonor, and any
other notice otherwise required to be given under the law to any Obligor in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note including, but not limited to, the Amended
and Restated Loan Agreement, dated October 29, 2004, between Lender and
Borrower, as amended (as so amended, the "Loan Agreement") and the Related
Documents described therein (the "Loan Documents"); (b) consent to all delays,
extensions, renewals or other modifications of this Note or the Loan Documents,
or waivers of any term hereof or of the Loan Documents, or release or discharge
by Lender of any Obligor, or release, substitution or exchange of any security
for the payment hereof, or the failure to act on the part of Lender, or any
indulgence shown by Lender (without notice to or further assent from any
Obligor), and agree that no such action, failure to act or failure to exercise
any right or remedy by Lender shall in any way affect or impair the obligations
of any Obligor or be construed as a waiver by Lender of, or otherwise affect,
any of Lender's rights under this Note, under any indorsement or guaranty of
this Note or under any of the Loan Documents; and (c) agree to pay, on demand,
all costs and expenses of collection or defense of this Note or of any
indorsement or guaranty hereof and/or the enforcement or defense of Lender's
rights with respect to, or the administration, supervision, preservation, or
protection of, or realization upon, any property securing payment hereof,
including, without limitation, reasonable attorney's and paralegal’s fees,
including fees related to any suit, mediation or arbitration proceeding, out of
court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.




7.

Indemnification. Obligor agrees to promptly pay, indemnify and hold Lender
harmless from all State and Federal taxes of any kind (except State and Federal
taxes based on income received by Lender, which shall not be an obligation of
Obligor) and other liabilities with respect to or resulting from the execution
and/or delivery of this Note or any advances made pursuant to this Note. Obligor
expressly consents to the deduction of any applicable taxes from each advance
extended by Lender hereunder.




8.

Prepayments. Prepayments may be made in whole or in part at any time.




9.

Delinquency Charge. Borrower shall pay on demand of Lender, a delinquency charge
in an amount not to exceed two percent (2%) of any payment that is more than
fifteen days late.




10.

Events of Default. It shall be an event of default hereunder if there shall be
an Event of Default under the Loan Agreement.




11.

Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Lender (however acquired or evidenced) shall, at the option of Lender, become
immediately due and payable and any obligation of Lender to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the rate of interest on the unpaid principal shall
be increased at Lender's discretion up to the maximum rate allowed by law (the
"Default Rate"). The provisions herein for a Default Rate shall not be deemed to
extend the time for any payment hereunder or to constitute a "grace period"
giving any Obligor a right to cure any default. At Lender's option, any accrued
and unpaid interest, fees or charges may, for purposes of computing and accruing
interest on a daily basis after the due date of the Note or any installment
thereof, be deemed to be a part of the principal balance, and interest shall
accrue on a daily compounded basis after such date at the Default Rate until the
entire outstanding balance of principal and interest is paid in full. Upon a
default under this Note, Lender is hereby authorized at any time, at its option
and without notice or demand, to set off and charge against any deposit accounts
of any Obligor (as well as any money, instruments, securities, documents,
chattel paper, credits, claims, demands, income and any other property, rights
and interests of any Obligor), which at any time shall come into the possession
or custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.




12.

Non-waiver. The failure at any time of Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender's rights under this Note. No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time.




13.

Applicable Law, Venue and Jurisdiction. This Note and the rights and obligations
of Borrower and Lender shall be governed by and interpreted in accordance with
the law of the State of Florida. In any litigation in connection with or to
enforce this Note or any indorsement or guaranty of this Note or any Loan
Documents, Obligors, and each of them, irrevocably consent to and confer
personal jurisdiction on the courts of the State of Florida or the United States
located within the State of Florida and expressly waive any objections as to
venue in any such courts. Nothing contained herein shall, however, prevent
Lender from bringing any action or exercising any rights within any other state
or jurisdiction or from obtaining personal jurisdiction by any other means
available under applicable law.




14.

Partial Invalidity. The unenforceability or invalidity of any provision of this
Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.




15.

Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Lender and their respective successors, assigns, heirs
and personal representatives, provided, however, that no obligations of Borrower
or Obligors hereunder can be assigned without prior written consent of Lender.




16.

Controlling Document. To the extent that this Note conflicts with or is in any
way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.




Borrower acknowledges having read and understood, and agrees to be bound by, all
terms and conditions of this Note, including the variable interest rate
provisions, and hereby executes this Note as of the date here above written.
Borrower acknowledges receipt of a completed copy of this Note.




NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




EXECUTION DATE: March 21, 2008




FLORIDA PUBLIC UTILITIES COMPANY







By:

/s/ George M. Bachman

Name: George M. Bachman

Title: CFO and Treasurer













CERTIFICATE OF BORROWER




Bank of America, N.A.







Ladies and Gentlemen:




The undersigned hereby represents and warrants to you as follows:




1.

The Resolution of the Board of Directors of Florida Public Utilities Company
(the "Company") attached hereto as Exhibit A remains in full force and effect as
in effect on the date hereof.




2.

Neither the Articles of Incorporation nor Bylaws of the Company have been
amended since October 29, 2004.




IN WITNESS WHEREOF, Florida Public Utilities Company has caused this certificate
to be executed this 21st day of March, 2008.







FLORIDA PUBLIC UTILITIES COMPANY




____/s/ George M. Bachman

Name: George M. Bachman

Its: Chief Financial Officer/Treasurer













RESOLUTION







Be it resolved by the Board of Directors of Florida Public Utilities Company
that the line of credit with Bank of America, N.A. shall be increased from
$20,000,000 to $26,000,000, the maturity date shall be extended to July 1, 2010
and the interest rate shall be decreased by 10 basis points.  George Bachman
shall sign all documents necessary to complete the transaction.




Adopted March 11, 2008.











OUT OF STATE CLOSING AFFIDAVIT




FREEPORT, GRAND BAHAMA




On the 21st day of March, 2008, in Freeport Grand Bahama, George Bachman, Chief
Financial Officer/Treasurer of Florida Public Utilities Company (the "Borrower")
executed and delivered to Steven Whittingslow, a Senior Vice President of Bank
of America, N.A. (the "Lender") a Renewal Revolving Promissory Note in the
principal amount of $26,000,000 payable to the Lender and a Second Amendment to
Amended and Restated Loan Agreement, both dated of even date herewith. The
Borrower personally delivered such documents to the Lender, and the Lender
accepted such documents in the State and County set forth above.




_/s/ George M. Bachman

George Bachman







_/s/ Steven Whittingslow

Steven Whittingslow











CLOSING STATEMENT/FUNDING INSTRUCTION LETTER










Bank of America, N.A.

9000 Southside Boulevard

Building 100

Jacksonville, FL 32256




Re:

Florida Public Utilities Company

$26,000,000 Line of Credit dated March 21, 2008




Ladies and Gentlemen:




You are hereby requested, authorized and directed to transfer the outstanding
principal and interest on our promissory note, payable to you, dated August 25,
2006 to the above referenced line of credit.




You are authorized to debit our account with you in the amount of $35,874.00 to
pay the fees due the Bank.




We agree to pay your legal fees in connection with the renewal of the line of
credit in the amount of $750.00 to Holland & Knight LLP.




Dated as of March 21, 2008




FLORIDA PUBLIC UTILITIES COMPANY







By: _/s/ George M. Bachman

Name: George M. Bachman

Title: Chief Financial Officer/Treasurer












